
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 3
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Blackburn (for
			 herself, Mr. Barton of Texas,
			 Mr. Broun of Georgia,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Sam Johnson of Texas,
			 Mrs. Lummis,
			 Mr. Manzullo,
			 Mr. Marchant,
			 Mr. Gary G. Miller of California,
			 Mr. Olson,
			 Mr. Rehberg,
			 Mr. Rogers of Kentucky,
			 Mr. Shimkus, and
			 Mr. Young of Alaska) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President should issue, and Congress should hold hearings on, a report and a
		  certification regarding the responsibilities, authorities, and powers of his
		  czars.
	
	
		Whereas Congress recognizes that the Constitution vests in
			 the executive branch the power to appoint Presidential advisers whose
			 communications to the President are protected under executive privilege;
		Whereas Congress recognizes the importance of coordinating
			 executive agencies, and recognizes that Presidents often appoint special
			 assistants, commonly referred to as “czars”, to manage this coordination with
			 regard to important areas of national policy, and to advise the
			 President;
		Whereas at least 36 czars have been appointed in 2009,
			 raising concerns about the Federal government’s provision of adequate
			 transparency and accountability to the public; and
		Whereas members of Congress are concerned that the
			 appointment of these czars and their actions may subvert the legislative and
			 oversight authority of Congress under article I of the Constitution: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the President
			 should—
				(A)issue a report to Congress clearly
			 outlining the responsibilities, qualifications, and authorities of the special
			 assistants to the President, commonly referred to as “czars”, that he has
			 appointed; and
				(B)certify to Congress that such czars have
			 not asserted and will not in the future assert any powers other than those
			 granted by statute to a commissioned officer on the President’s staff;
			 and
				(2)Congress should
			 hold hearings on such report and such certification within 30 days after the
			 date of their receipt.
			
